 
Exhibit 10.1

 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (this “Agreement”), dated as of February
25, 2008, is by and between Proxim Wireless Corporation, a Delaware corporation
(“Proxim”), and Robert E. Fitzgerald (“Mr. Fitzgerald”) to resolve certain
issues between the parties.


WHEREAS, Mr. Fitzgerald has been employed by Proxim pursuant to an Employment
Agreement, dated as of February 9, 2005 (the “Employment Agreement”) between Mr.
Fitzgerald and Proxim;


WHEREAS, Mr. Fitzgerald’s employment was terminated effective February 15, 2008
(the “Separation Date”); and


WHEREAS, Mr. Fitzgerald desires to provide Proxim with a Release of any and all
claims against Proxim in accordance with Section 7.11 of the Employment
Agreement;


NOW THEREFORE, in consideration of the mutual promises made herein, Mr.
Fitzgerald and Proxim hereby agree as follows:


1.          Separation Date.  Mr. Fitzgerald and Proxim agree that Mr.
Fitzgerald’s last day of employment with Proxim (and all of its affiliated
companies) was the Separation Date.  Subject to Mr. Fitzgerald’s right to
continue his health insurance under COBRA and except as otherwise specifically
contemplated in this Agreement, Mr. Fitzgerald shall not receive or be entitled
to any salary, bonus, incentive compensation, severance, or other payments or
benefits from Proxim after the Separation Date and Mr. Fitzgerald’s right to
participate in all benefits and incidents of employment (including, but not
limited to, the accrual of vacation and paid time off) ceased on the Separation
Date.  Mr. Fitzgerald agrees to return to Proxim, on or before the date of this
Agreement, all property of Proxim, including without limitation all computers,
products, samples, documents, papers, records, notes, credit cards, entry cards,
access passes, keys, customer information, and computer files.
 
2.         Payments.
 
(a)            The parties acknowledge and agree that through the Separation
Date, Proxim continued to pay Mr. Fitzgerald at a rate of his base annual salary
of Three Hundred Thirty Thousand and 00/100 Dollars ($330,000.00) (less
deductions authorized or required by law) in accordance with its normal payroll
practices.
 
(b)            The parties acknowledge and agree that, on the Separation Date,
Proxim sent Mr. Fitzgerald a check payable to him for (i) any base salary
accrued for services performed prior to the Separation Date but not yet then
paid and (ii) his accrued but unused paid time off in the amount of $54,918.28
(less deductions authorized or required by law). Mr. Fitzgerald acknowledges
receipt of that check.
 
(c)            On the Effective Date as described in Section 11 below, Proxim
shall pay to Mr. Fitzgerald (i) the sum of Four Hundred Ninety-Five Thousand and
00/100 Dollars (US $495,000.00) (less deductions authorized or required by law),
which amount the parties agree is
 


--------------------------------------------------------------------------------



equal to twelve (12) months of salary at Mr. Fitzgerald’s current base salary
rate plus a bonus amount calculated at six (6) months of performance at target
levels and (ii) his 2007 bonus in the amount of $232,650 (less deductions
authorized or required by law).
 
3.           Stock Options.  Mr. Fitzgerald’s options to purchase Proxim common
stock ceased to vest on the Separation Date.  On the Separation Date, all
unvested stock options were forfeited.  On that date, the parties agree that Mr.
Fitzgerald had vested stock options to purchase the following numbers of shares
of Proxim common stock for the following per share exercise prices pursuant to
stock option agreements with the following dates:
 
Date of Agreement
Number of Vested Options
Exercise Price
1/30/04
40,000
$6.99
12/7/04
50,000
$2.72
2/9/05
500,000 
$3.34



Mr. Fitzgerald may exercise his vested stock options in accordance with the
terms of the appropriate stock option agreement; provided, however, that the
vested stock options shall remain exercisable for twelve (12) months after the
Separation Date (through February 15, 2009) notwithstanding any shorter period
of exercisability set forth in any applicable stock option agreement (but in no
event later than the expiration date of the applicable option).  Mr. Fitzgerald
acknowledges that incentive stock options will receive the tax treatment
afforded to incentive stock options only if exercised within 90 days after the
Separation Date (and the other requirements for incentive stock options are
satisfied).


4.          Benefits.
 
(a)            For a period of twelve (12) months after the Separation Date,
Proxim shall pay the full premium cost for the following benefit plans:
 
(i)            coverage for Mr. Fitzgerald and his eligible dependents at their
existing level of care under Proxim’s existing or equivalent medical insurance
plan; provided, however, that such coverage shall continue at the existing level
of care only to the extent then permitted by the terms of such plan or any
amended or successor plan;
 
(ii)            life insurance providing a death benefit of at least Six Hundred
Sixty Thousand and 00/100 Dollars ($660,000.00);
 
(iii)            disability benefits in accordance with Proxim’s then standard
disability insurance coverage; and
 
(iv)            accidental death and dismemberment insurance providing a benefit
of up to Six Hundred Sixty Thousand and 00/100 Dollars ($660,000.00).
 
(b)            To the extent any of the plans described in Section 4(a) above do
not permit his continued participation, Proxim shall pay Mr. Fitzgerald a lump
sum equal to the economic equivalent of such coverage for the contemplated
period of time.
 

2

--------------------------------------------------------------------------------



(c)            Notwithstanding the foregoing Sections 4(a) and 4(b), Proxim’s
obligation to continue benefits pursuant to Section 4(a) above or to make a
payment in lieu of continued benefits pursuant to Section 4(b) above shall cease
if and when Mr. Fitzgerald becomes covered under similar plans of a new employer
(in which case, Mr. Fitzgerald shall return to Proxim a pro rata portion of any
lump sum payment made by Proxim in lieu of continuing the benefits).
 
5.          Acknowledgement of Receipt of All Other Payments.  Mr. Fitzgerald
acknowledges and represents that, other than the payments contemplated in this
Agreement, Proxim (or one of its affiliated companies) has paid all salary,
wages, bonuses, incentive compensation, accrued vacation, housing allowances,
relocation costs, interest, severance, stock, stock options, outplacement costs,
fees, commissions, and any and all other benefits and compensation due to Mr.
Fitzgerald.  Mr. Fitzgerald acknowledges and represents that Proxim (or one of
its affiliated companies) has reimbursed Mr. Fitzgerald for all reimbursable
costs and expenses incurred by Mr. Fitzgerald on behalf of Proxim (or one of its
affiliated companies) on or before the date of this Agreement.  In the interests
of settling these issues with Mr. Fitzgerald, Proxim agrees to pay Mr.
Fitzgerald the sum of $12,342.85 for disputed expense reimbursement claims,
which payment shall be made on the Effective Date.
 
6.          General Release of Claims.
 
(a)            In consideration of the benefits provided to Mr. Fitzgerald
described in this Agreement, Mr. Fitzgerald hereby agrees and covenants not to
sue and not to make any claims of any kind against Proxim, any of its past and
present divisions, subsidiaries, affiliates or related companies, any of the
successors or assigns of Proxim or any of these entities, and all past and
present directors, officers, employees, shareholders, partners, members,
managers, advisors, representatives, attorneys, accountants, and agents of any
of the foregoing entities (collectively the “Releasees”) before any court,
agency, tribunal, authority or other forum, and Mr. Fitzgerald further agrees
to, and hereby does, on behalf of himself and his heirs, executors,
administrators, personal representatives and permitted assigns, fully and
forever release and discharge the Releasees for and from any and all claims,
charges, complaints, lawsuits, damages, contracts and causes of action at law or
in equity, of any nature whatsoever, and any and all other actions in any court,
agency, tribunal, authority or other forum, in each case whether known or
unknown, suspected or unsuspected, accrued or contingent, from the beginning of
time up to and including the date of this Agreement, that Mr. Fitzgerald may
have against any of them, including, without limitation:
 
(i)            any and all claims relating to or arising from Mr. Fitzgerald’s
employment relationship with Proxim (or any of its affiliated companies) and the
termination of that relationship;
 
(ii)            any and all claims relating to, or arising from, Mr.
Fitzgerald’s right to purchase, or actual purchase of shares of stock of Proxim
(or any of its affiliated companies), including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;
 

3

--------------------------------------------------------------------------------



(iii)            any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
(iv)            any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967 (the “ADEA”), the Americans with Disabilities Act of 1990, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act, the Older Workers Benefit
Protection Act; the California Fair Employment and Housing Act; and Labor Code
section 201, et seq. and section 970, et seq.;
 
(v)            any and all claims for violation of the federal, or any state,
constitution;
 
(vi)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
 
(vii)            any and all claims for attorneys’ fees and costs.
 
This release does not apply to any claims relating solely to indemnification,
contribution, or insurance coverage.  Mr. Fitzgerald acknowledges and agrees
that, without the release of claims set forth herein, he would not receive the
payments and benefits set forth in this Agreement.


(b)            Mr. Fitzgerald understands and agrees that, except as set forth
therein, Section 6(a) above is a full and final release covering all known as
well as unknown or unanticipated debts, claims, or damages Mr. Fitzgerald may
have against the Releasees.  Mr. Fitzgerald represents that he is not aware of
any claims against any of the Releasees.  Mr. Fitzgerald acknowledges that he
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542.  Therefore, Mr. Fitzgerald
hereby expressly waives any and all rights or benefits which he may now have, or
in the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows (or any other statute or common law principle
with a similar effect):
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


(c)            Notwithstanding the release of claims set forth in this
Agreement, it is expressly understood that nothing in this Agreement will
prevent Mr. Fitzgerald from filing a charge of discrimination with the Equal
Employment Opportunity Commission or any of its state
 

4

--------------------------------------------------------------------------------



or local deferral agencies, or participating in any investigation by the Equal
Employment Opportunity Commission or any of its state or local deferral
agencies, although Mr. Fitzgerald understands that by signing this Agreement,
Mr. Fitzgerald waives the right to recover any damages or to receive other
relief in any claim or suit brought by or through the Equal Employment
Opportunity Commission or any other state or local deferral agency on behalf of
Mr. Fitzgerald.
 
(d)            Nothing in this Agreement prevents or precludes Mr. Fitzgerald
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
 
(e)            Nothing in this Agreement modifies Proxim’s obligations to Mr.
Fitzgerald for any claims for indemnification or contribution, if any.
 
7.          Opportunity to Review.  Mr. Fitzgerald acknowledges that Mr.
Fitzgerald has been given a reasonable period of at least twenty-one (21) days
in which to consider this Agreement prior to signing.  Mr. Fitzgerald
acknowledges that, if Mr. Fitzgerald decides to execute this Agreement prior to
the expiration of the twenty-one (21) day period, it is solely Mr. Fitzgerald’s
decision and Proxim has not induced Mr. Fitzgerald to do so.
 
8.          Careful Review and Understanding of Agreement.  Mr. Fitzgerald
represents that Mr. Fitzgerald has read carefully and fully understands the
terms of this Agreement.
 
9.          Opportunity to Consult with Counsel.  Mr. Fitzgerald acknowledges
and represents that Mr. Fitzgerald has been advised to, and has had the
opportunity to, consult with counsel of Mr. Fitzgerald’s choice prior to signing
this Agreement.
 
10.        Free and Voluntary Act.  Mr. Fitzgerald represents that Mr.
Fitzgerald is entering into this Agreement freely and voluntarily.
 
11.        Opportunity to Revoke; Effective Date.  Mr. Fitzgerald will have up
to seven (7) days following Mr. Fitzgerald’s signing of this Agreement and
delivering it to Proxim to revoke Mr. Fitzgerald’s acceptance by so notifying
Proxim in writing.  If Proxim does not receive a written revocation during that
seven day period, this Agreement will automatically take effect on the eighth
(8th) day following Mr. Fitzgerald’s signing and delivery of it, which eighth
(8th) day will be the Effective Date.  Notwithstanding any other provision of
this Agreement to the contrary, all obligations of Proxim under this Agreement
are contingent upon the occurrence of, and shall not bind Proxim until, the
Effective Date.
 
12.        Continuation of Agreements.  Mr. Fitzgerald and Proxim agree that the
provisions of Sections 9, 10, 11, 13 and 14 of the Employment Agreement shall
survive the termination of Mr. Fitzgerald’s employment and remain in force and
effect.  Mr. Fitzgerald specifically acknowledges that any other agreements
entered into by him with Proxim or its affiliates relating to inventions,
non-competition, restrictive covenants, and confidential and/or proprietary
information remain in full force and effect in accordance with their terms.
 

5

--------------------------------------------------------------------------------



13.        Governing Law.  This Agreement will be governed by, and interpreted
and construed for all purposes under, the internal laws of the Commonwealth of
Virginia.
 
14.        Arbitration.  Any controversy or claim arising out of or relating to
this Agreement shall be settled exclusively by final and binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect, conducted by a panel of three (3)
arbitrators, either mutually agreed upon by the parties or selected in
accordance with the AAA Rules, and judgment on any award rendered by the
arbitrator(s) may be entered in any court having proper jurisdiction.  This
Section 14 does not limit a party’s right to seek preliminary injunctive or
other equitable relief from a court or an arbitrator pending arbitral
determination of controversies or claims under this Section 14.   Each party to
the dispute shall be responsible for its own cost of the arbitration, including
attorney fees pertaining to the dispute.  Further, Proxim will continue to
provide Mr. Fitzgerald with benefit coverage during the arbitration proceedings
to the extent otherwise required by this Agreement.
 
15.        Amendment and Waiver.  This Agreement may be amended, and any
provision of this Agreement may be waived, only by a writing signed by Mr.
Fitzgerald and a duly authorized officer of Proxim.  No waiver of any breach or
rights shall be deemed a waiver of any subsequent breach or rights.
 
[SIGNATURE PAGE FOLLOWS]


 
 
 

 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
as of the date first written above.




Proxim Wireless Corporation



By:  /s/ David L. Renauld
Name: David L. Renauld
Title:   Vice President
Date:   February 25, 2008





/s/ Robert E. Fitzgerald
Name:  Robert E. Fitzgerald

Date:  February 25, 2008
 

Signature witnessed by:



/s/ Joyce F. DeHaven
Witness Name (printed): Joyce F. DeHaven




 
 
 
7
 

 